Order entered September 19, 2017




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-17-00278-CV

                       MOHAMED MOHAMED, INDIVIDUALLY
                     AND ON BEHALF OF A.M., A MINOR, Appellant

                                             V.

        THE BLAZE, INC., GLENN BECK, CENTER FOR SECURITY POLICY,
        JIM HANSON, FOX TELEVISION STATIONS LLC, BEN FERGUSON,
               BEN SHAPIRO, AND BETH VAN DUYNE, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12579

                                         ORDER
       Before the Court is the September 15, 2017 unopposed motion of appellee Ben Shapiro

for an extension of time to file a brief. We GRANT the motion and extend the time to Monday,

October 23, 2017. We caution appellee that further requests for extension in this accelerated

appeal will be disfavored.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE